     ,!I,;,
(!
              AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I



                                                       UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                       V,                                (For Offenses Committed On or After November I, 1987)


                                    . Luis Velazquez-Mayorga                             Case Number: 3: 19-mj-24593




              REGISTRATION NO. 92038298
                                                                                                                        FILED
              THE DEFENDANT:                                                                                            DEC 1 I 2019
               IZI pleaded guilty to count(s) 1 of Complaint
                                                ------=---------~---+-~~¥,,,-\~,-EW,5-'FFH&1F-B3Hf~-+
               •    was found guilty to count(s)                                             SOUTHEf{N DISTRICT OF CALIFORNIA
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                         Nature of Offense                                                    Count Number(s)
              8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                          1

               •    The defendant has been found not guilty on count( s)
                                                   -------------------
               •    Count(s)
                                    -------~----------
                                                       dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a tern1 of:                                     ·

                                         .      1§:TIMESERVED                          • _________ days
               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE"or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, - - - - - - - ~ - charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesday, December 11, 2019



              Received
                               \.   ()
                                -\_,./
                                             ,\- ;).\.,
                                                 \
                                                 lj     ()
                                                          ,--
                    ·       DUSM

                                                                                       UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                   3: 19-mj-24593
